Case: 10-11154 Document: 00511463015 Page: 1 Date Filed: 05/02/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                             May 2, 2011
                                     No. 10-11154
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

MAKEYSHA DION ISAAC,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Northern District of Texas
                              USDC No. 1:09-CR-11-1


Before WIENER, PRADO, and OWEN, Circuit Judges.
PER CURIAM:*
       Defendant-Appellant Makeysha Dion Isaac presents arguments that she
concedes are foreclosed by United States v. Shabazz, 633 F.3d 342, 345-46 (5th
Cir. 2011), which held that the phrase “on any such revocation” in 18 U.S.C. §
3583(e)(3) does not impose an aggregate limit on imprisonment for revocation of
supervised release but limits only the amount of imprisonment that may be
imposed each time a court revokes a defendant’s supervised release. She raises



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-11154 Document: 00511463015 Page: 2 Date Filed: 05/02/2011

                                 No. 10-11154

the arguments solely to preserve them for further review. The government has
moved for summary affirmance.
      We grant the government’s motion for summary affirmance and deny the
government’s alternative motions to dismiss the appeal or for an extension of
time to file a brief. However, the written revocation order in this case reflects
a revocation sentence of 18 months, which conflicts with the oral pronouncement
of a sentence of 12 months. Accordingly, we “remand to the district court to
amend the written judgment to conform to the oral sentence.” United States v.
Mireles, 471 F.3d 551, 557-58 (5th Cir. 2006). We affirm in all other respects.
      REMANDED FOR AMENDMENT OF REVOCATION ORDER AND
AFFIRMED IN ALL OTHER RESPECTS; MOTION FOR SUMMARY
AFFIRMANCE GRANTED EXCEPT AS TO MATTER REMANDED; MOTIONS
TO DISMISS OR FOR EXTENSION OF TIME DENIED.




                                       2